Citation Nr: 0918037	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  02-15 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bronchitis, claimed as 
chronic bronchitis and decreased pulmonary function due to 
chemotherapy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1988 to July 
2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The matter was remanded in March 
2006 and October 2007 for additional development. 

At the October 2005 Board hearing, the Veteran testified 
concerning his claim of entitlement to service connection for 
bilateral Achilles tendon nodules, to include the issue of 
whether he had filed a timely substantive appeal on the 
denial of that claim.  This matter is again REFERRED to the 
RO for appropriate action.


FINDING OF FACT

The Veteran's chronic bronchitis is related to his active 
military service.


CONCLUSION OF LAW

Chronic bronchitis was incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 105, 1110, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.301, 3.159, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran underwent a VA examination in December 2008.  The 
examiner gave a current diagnosis of chronic bronchitis.  She 
opined that the chronic bronchitis was less likely as not 
caused by or the result of chemotherapy, as the Veteran had 
averred.  The examiner also opined, however, that the 
Veteran's chronic bronchitis is at least as likely as not 
caused by or a result of military service.  The examiner's 
rationale is that the Veteran was treated for bronchitis in 
service in August 1988, February 1995, and March 1995, and 
continues to have recurrences.  Because there was a disease 
in service, a current diagnosis, and a medical opinion 
providing a nexus, the claim for service connection is 
granted.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bronchitis is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


